Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 34-37 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-16 of prior U.S. Patent No. 10,974,998. This is a statutory double patenting rejection.
Claims 34-37 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 13-16 of prior U.S. Patent No. 10,501,380. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,974,998. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-33 are broader than claims 1-12 of US 10,974,998. Regarding claims 34-37, any differences between the product recited in these claims and the product recited in claims 13-16 of US 10,974,998 would be obvious variants to one of ordinary skill in the art.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,501,380.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-33 are broader than claims 1-12 of US 10,501,380. Regarding claims 34-37, any differences between the product recited in these claims and the product recited in claims 13-16 of US 10,501,380 would be obvious variants to one of ordinary skill in the art.
Claims 21-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bexton et al ‘319 (US 4,330,319) in view of Bruynseels (US 4,343,622), further in view of Berquin  (US 3,231,413) . Bexton et al ‘319 discloses a process for the production of a urea-sulfur fertilizer by mixing urea and molten sulfur to obtain a molten mixture and solidifying the molten mixture to obtain a homogeneous, solid, particulate urea-sulfur fertilizer wherein the sulfur has a particle size smaller than about 100 microns. (See the Abstract and the paragraph bridging columns 2 and 3.) Bexton et al ‘319 teaches at col. 4, lines 60-64 that the process may be accomplished by granulation in a fluidized bed. The differences between the process disclosed by Bexton et al ‘319, and that recited in applicant’s claims, are that Bexton et al ‘319 does not disclose that the process is accomplished substantially by the action of accretion. Bruynseels discloses a method for granulation by accretion, wherein a bed of solid particles, which by means of a fluidization gas stream distributed through a perforated flat, horizontal or slightly  slanting bottom plate is kept in the fluidized state, and a molten material is sprayed onto the fluidized nuclei with the fluidized bed from the bottom in the upward direction in the form of droplets. (See col. 1, lines 55-64 and col. 2, lines 26-52.) Bruynseels discloses at col. 2, lines 57-67 that the method can be used for the granulation of all sorts of material, examples being sulfur and urea.  Berquin discloses a method for forming granular products, and teaches at col. 2, lines 35-39 that the granular products are formed by the build-up of successive layers of the dried, atomized spray on the kernels and cores of starting granules. It would be obvious from Bruynseels in view of Berquin to modify the process of Bexton et al ‘319 by accomplishing the granulation substantially by accretion, as opposed to agglomeration. One of ordinary skill in the art would be motivated to do so, since it is clear from col. 2, lines 57-67 of Bruynseels that accretion would be suitable in the production of urea-sulfur granules, and Berquin teaches that granulation in a fluidized bed using an atomization nozzle results in products formed by the build-up of successive layers of the dried, atomized spray on the kernels or cores of starting granules (i.e., accretion). The composition recited in applicant’s claims 33-36 would inherently be formed by such process. The limitations recited in claims 22-33 would be further obvious, since they would be matters of routine process design for one of ordinary skill in the art. For example, regrading claims 25 and 26, it would be within the level of skill of one of ordinary skill in the art to determine a suitable temperature for carrying out the process. Regarding claims 27 and 28, it would be within the level of skill of one of ordinary skill in the art to determine suitable weight ratios of the various flows and the residence time for the process. Regarding claim 29, It would be further obvious to operate the spraying nozzle at less than 2 bar, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable pressure at which to operate the nozzle.

Claims 21-36 are rejected under 35 U.S.C. 103 as being unpatentable over Bruynseels in view of Bexton et al ‘319, further in view of Berquin.  Bruynseels discloses a method for granulation by accretion, wherein a bed of solid particles, which by means of a fluidization gas stream distributed through a perforated flat, horizontal or slightly slanting bottom plate is kept in the fluidized state, and a molten material is sprayed onto the fluidized nuclei with the fluidized bed from the bottom in the upward direction in the form of droplets. (See col. 1, lines 55-64 and col. 2, lines 26-52.) Bruynseels discloses at col. 2, lines 57-673 that the method can be used for the granulation of all sorts of material, examples being sulfur and urea. The differences between the process disclosed by Bruynseels, and that recited in applicant’s claims, is that applicant’s claims require that the molten material be a combination of molten urea and molten elemental sulfur.  Bexton et al ‘319 discloses a process for the production of a urea-sulfur fertilizer by mixing urea and molten sulfur to obtain a molten mixture and solidifying the molten mixture to obtain a homogeneous, solid, particulate urea-sulfur fertilizer wherein the sulfur has a particle size smaller than about 100 microns. (See the Abstract and the paragraph bridging columns 2 and 3.) Berquin discloses a method for forming granular products, and teaches at col. 2, lines 35-39 that the granular products are formed by the build-up of successive layers of the dried, atomized spray on the kernels and cores of starting granules. It would be obvious from Bexton et al ‘319 to provide molten sulfur and molten urea as the feeds in the accretion process of Bruynseels. One of ordinary skill in the art would be motivated to do so, since Bruynseels teaches at col. 2, lines 57-63 that the method can be used for the granulation of all sorts of materials which can be sprayed in the molten state and can be solidified by crystallization and/or evaporation of liquid, which would include the urea and sulfur disclosed by Bexton ‘319 for producing a urea sulfur fertilizer, especially since Bruynseels specifically discloses urea and sulfur as suitable materials at col. 2, lines 61-63. It would be further obvious from Berquin to carry out the fluidization of Bruynseels by spraying means comprising at least one atomization nozzle. One of ordinary skill in the art would be motivated to do so, since the process of Bruynseels is one of accretion, and Berquin teaches that the granular products are formed by the build-up of successive layers of the dried, atomized spray on the kernels and cores of starting granules (i.e., accretion). The composition recited in applicant’s claims 33-36 would inherently be formed by such process. The limitations recited in claims 22-33 would be further obvious, since they would be matters of routine process design for one of ordinary skill in the art. For example, regrading claims 25 and 26, it would be within the level of skill of one of ordinary skill in the art to determine a suitable temperature for carrying out the process. Regarding claims 27 and 28, it would be within the level of skill of one of ordinary skill in the art to determine suitable weight ratios of the various flows and the residence time for the process. Regarding claim 29, It would be further obvious to operate the spraying nozzle at less than 2 bar, since it would be within the level of skill of one of ordinary skill in the art to determine a suitable pressure at which to operate the nozzle.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736